DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 25-68.

Applicants' arguments, filed 06/09/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
This is a new matter rejection.
Claims 25, 37, 38, 52, 53 and 65 recite one or more non-disinfecting additives. The claims fail to comply with the written description requirement since the specification does not have support for non-disinfecting additives. Page 11, lines 18-22 of the specification disclose suitable additives. These additives are not necessarily non-disinfecting. Fragrance is disclosed as suitable additive. As evidence by U.S. Pat. No. 5,965,518, a fragrance composition may have antimicrobial activity (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 25-28, 30-41, 43-57 and 59-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2011/0097422, Apr. 28, 2011) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009), and Dychdala et al. (Surface-Active Agents: Acid-Anionic Compounds, 1991), as evidenced by Knueven (US 5,958,491, Sep. 28, 1999).
	Lopes discloses a microbicidal disinfecting composition comprising an antimicrobial agent and an amount of acidifying agent (i.e. non-disinfecting additive) effective to provide the microbicidal disinfecting composition with a pH value of 7.0 or below (claim 1). In one embodiment the pH is 2.54 (¶ [0021]). The antimicrobial agent may be an anionic surfactant (claim 4). Suitable anionic surfactants include sodium dodecyl sulfate (claim 7). The acidifying agent may be sodium bisulfate (claim 2). The composition is diluted with water (claim 18, ¶ [0020]). The microbicidal disinfecting composition may be prepared on a wipe (¶ [0006]). 
	Lopes differs from the instant claims insofar as not disclosing wherein the wipe comprises polyolefins, is a microfiber, is a nonwoven material manufactured by meltblowing, wherein the microbicidal disinfecting composition is coated on the wipe, and wiping a surface with the wipe.
	However, Cunningham et al. disclose a disinfectant wet wipe that contains a germicidal solution and a nonwoven web material (abstract). The wipe includes a non-woven web material generally hydrophobic in nature and is formed from a melt-
	It would have been prima facie obvious to one of ordinary skill in the art to have pre-coated the microbicidal disinfecting composition of Lopes onto the wipe of Cunningham et al. since Lopes discloses wherein the microbicidal disinfecting composition may be prepared on a wipe and Cunningham et al. disclose a known and effective wipe and pre-saturating a wipe by brush coating a disinfecting composition thereto is a known and effective method for applying a disinfecting composition onto a wipe as taught by Cunningham et al.
	It would have been prima facie obvious to one of ordinary skill in the art to have wiped a surface with a wipe comprising the microbicidal disinfecting composition of 
	The combined teachings of Lopes and Cunningham et al. do not disclose wherein the wipe releases an amount of disinfectant composition on the surface sufficient to kill viruses or bacteria within 30 seconds of contact. 
	However, Dychdala et al. disclose wherein acid-anionic surfactant sanitizers display fast bactericidal action (within 30 seconds) on a number of gram-negative and gram-positive bacteria (page 260, first paragraph of first column). Various factors exhibit varying degrees of influence on the bactericidal kill by an acid-anionic surfactant sanitizer. A pH range 1.5 to 3.0 offers the optimum acidity for an effective antimicrobial action (page 260, second to last paragraph of first column). 
	Lopes discloses a microbicidal disinfecting composition comprising an anionic surfactant and an acidifying agent. Therefore, it would have been prima facie obvious to one of ordinary skill in the art that the microbicidal disinfecting composition of Lopes kills bacteria in 30 seconds of contact when released from the wipe since acid-anionic surfactant sanitizers display fast bactericidal action (within 30 seconds) on a number of gram-negative and gram-positive bacteria as taught by Dychdala et al.
	In regards to instant claims 35, 48 and 64, Lopes meets the limitation of pH below 2 by disclosing a pH below 7, which would include a pH below 2. However, even if this were not the case, it would have been obvious to one of ordinary skill in the art to have formulated the microbicidal disinfecting composition of Lopes to have a pH ranging 1.5 to 3.0 since such pH offers optimum acidity for an effective antimicrobial action as taught by Dychdala et al. 

In regards to instant claims 36, 38 and 53 reciting wherein the substrate is not pretreated or treated with a release composition, Cunningham et al. do not disclose wherein the wipe is pretreated or treated with a release composition.
In regards to instant claims 36, 38, 49-51, 53 and 66-68 reciting wherein at least 75%, 80%, 85%, and 90%, respectively, of the disinfectant composition is released from the substrate when squeezed, the wipe of Cunningham et al. comprising polyolefin is substantially the same as the wipe of the claimed invention. Thus, one of ordinary skill in the art would reasonably conclude that the wipe of Cunningham et al. delivers at least 75%, 80%, 85% and 90% of the disinfectant composition when squeezed.
	In addition, the instant specification discloses wherein substrates of the present invention are chosen such that they do not contain polyamides. Polyamides cause unwanted adsorption or binding of the antimicrobial agent to the substrate causing the acid-anionic antimicrobial agent to adhere. Such adherence or adsorption does not allow the disinfectant or antimicrobial agent to release satisfactory (page 9, line 22 - page 10, line 4). Therefore, this further supports that the wipe of Cunningham et al. delivers at least 75%, 80%, 85% and 90% of the disinfectant composition when squeezed since the wipe does not comprise polyamides.

	In regards to instant claims 37, 52 and 65, sodium bisulfate (acidifying agent) is a souring agent. As evidence by Knueven, sodium bisulfate is an acidulant (col. 1, lines 6-7). Acidulants imparts a sour taste to food (col. 1, lines 8-10). 
	In regards to instant claim 54 reciting wherein the disinfectant composition retains its antimicrobial properties and is able to be released from the substrate for at least one year after manufacturing, Cunningham et al. disclose wherein the stability of the germicidal solution and wettability of the wipe may be enhanced through selective control over the components employed in the germicidal solution and their relative amounts, as well as over the nature of the wipe itself. Therefore, since the composition of the prior art comprises substantially the same disinfectant composition and thermoplastic polymer substrate as the claimed invention, one of ordinary skill in the art would reasonably conclude that the composition of the prior art retains its antimicrobial properties and is able to be released from the substrate for at least one year after manufacturing like the claimed invention. 

2.	Claims 29, 42 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2011/0097422, Apr. 28, 2011) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009), Dychdala et al. (Surface-Active Agents: Acid-Anionic .
	The teachings of Lopes, Cunningham et al., and Dychdala et al. are discussed above. Lopes, Cunningham et al., and Dychdala et al. do not disclose wherein the wipe comprises polyester.
	However, Rees et al. disclose a method of cleaning with simultaneous reduction of microbial contamination present on a surface. The method may comprise a cloth wipe substrate premoistened with an antimicrobial composition (¶ [0053]). Such cloth substrate may comprise non-woven fabrics of commonly employed materials such as polyester and other conventional fibrous materials used in the preparation of wiping cloths (¶ [0083]).
	It would have been prima facie obvious to one of ordinary skill in the art to incorporated polyester to the wipe of Cunningham et al. since the wipe comprises a nonwoven web material and polyesters are known nonwoven web materials as taught by Rees et al. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made.

Conclusion
Claims 25-68 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612